DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 10 May 2022.
Claims 1-20 are still pending; Claims 1, 19 and 20 have been amended.
A replacement Abstract has been received and overcomes the previous objection.
Arguments directed to the rejection of Claims 1-20 have been received and acknowledged below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLong (US 7,059,646).
Regarding Claim 1, DeLong discloses a reconfigurable storage assembly for a vehicle, the reconfigurable storage assembly comprised of a first floor panel 26 including a first outboard region, a first inboard region, and a first underside surface, the first outboard region being configured to be coupled to a base 40 of the vehicle, the first floor panel being configured to pivot in a first rotational direction from a first closed position to a first open position; and a second floor 28 panel including a second outboard region, a second inboard region, and a second underside surface, the second outboard region being configured to be coupled to the base 40, the second floor panel being configured to pivot in a second rotational direction opposite the first rotational direction from a second closed position to a second open position (see column 3, lines 20-30); and a base 40 at least partially defining an underfloor storage compartment having a first portion and a second portion, the base defining a ridge extending between the first portion and the second portion (see Fig. 1; ridge is centrally present between the two panels 26, 28 to support them from underneath; see also Fig. 2 for ridge of base 40 which supports the lids), the ridge configured to support the first floor panel in the first closed position and the second floor panel in the second closed position.
Regarding Claim 2, the first floor panel 26 in the first closed position and the second floor panel 28 in the second closed position are configured to cooperate to prevent access to an underfloor storage compartment (see Fig. 1) at least partially defined by the base; and the first underside surface faces the second underside surface when the first floor panel is in the first open position and the second floor panel is in the second open position (floor panels open about outer edges to have bottoms face one another).
Regarding Claim 16, the panels 26, 28 are configured to open to 90 degrees.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLong as applied to claim 1 above, and further in view of Gweon (KR 2014-0037520).
Regarding Claim 3, DeLong does not appear to disclose a transverse bar between the open panels.  Gweon discloses an extendable bar/partition 30, 40 coupled to at least one of the first underside surface and the second underside surface of opposed open panels 20, the transversely-extendable bar being movable between a collapsed configuration and an extended configuration in which the transversely-extendable bar extends across a gap defined by the first floor panel in the first open position and the second floor panel in the second open position.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the dividers of Gweon on the panels of DeLong in order to make a better use of the storage space when the panels were open.  The motivation would have been to enclose items between the panels and dividers to keep them from movement while in transit.
Regarding Claims 5 and 6, Gweon discloses a closure assembly which is a latch to retain the two floor panels 20 in position when closed (see Figs 20-23).
Regarding Claim 7, Gweon discloses a partition 31 disposed between the two floor panels when deployed.
Regarding Claim 8, the bottom of the partition of Gweon is parallel to the floor.
Regarding Claims 9 and 11, Gweon discloses fastener components 34 on the underside of the panels to accept a plurality of accessories 30, 31.

Claim(s) 4, 10, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLong and Gweon as applied to claims 3, 9 and 11 above, and further in view of Gignac (US 5,915,777).
Regarding Claim 4, Gweon does not appear to disclose the use of vertical protrusions (hooks) on the crossbar.  Gignac discloses a system for storage in a vehicle including transversely extending bars 28, 30 and vertically extending protrusions 44, 46 for hanging objects in the storage area.  Before the effective filing date of the present application, it would have been obvious to include the hooks (protrusions) of Gignac on the crossbar of Gweon in order to further utilize the storage space by allowing items to hang.  The motivation is provided by Gignac.
Regarding Claim 10, Gignac discloses a rail system 35, 37 (see Figs. 5 and 6) which defines a plurality of receptacles for receiving components (receptacle defined between the square shaped rails and the rear wall).
Regarding Claim 14, the accessories of Gignac include multiple containers having an interior (see Fig. 4).
Regarding Claim 15, Gignac discloses the design of the containers to fit multiple differing items. Whether the container was a padded electronic device bag or not is merely an obvious matter of design choice for one having ordinary skill in the art.
Regarding Claim 20, the combination of DeLong, Gweon and Gignac discloses a storage assembly comprised of a base at least partially defining an underfloor storage compartment (DeLong; 40); a first floor panel including a first outboard region coupled to the base (DeLong; 26), a first inboard region, and a first underside surface, the first floor panel being configured to pivot with respect to the base in a first rotational direction from a first closed position to a first open position and a second rotational direction opposite the first rotational direction from the first open position to the first closed position; a second floor panel including a second outboard region coupled to the base (DeLong; 28), a second inboard region, and a second underside surface, the second floor panel being configured to pivot in the second rotational direction from a second closed position to a second open position and the first rotational direction from the second open position to the second closed position; a partition configured to be disposed in a stowed configuration or an installed configuration in which the partition is coupled to the first underside surface of the first floor panel in the first open position and the second underside surface of the second floor panel in the second open position (Gweon; 30, 31, 40); and a container configured to be coupled to at least one of the first underside surface and the second underside surface (Gignac), the container being configured to dispense food or water for an animal (containers of Gignac are open top containers/bowls that may hold any variety of items; use for dispensing pet food is merely an obvious matter of design choice), and a base (DeLong; 40) at least partially defining an underfloor storage compartment having a first portion and a second portion, the base defining a ridge extending between the first portion and the second portion (ridge between panels 26 and 28 in Fig. 1), the ridge configured to support the first floor panel in the first closed position and the second floor panel in the second closed position.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable
over DeLong and Gweon as applied to claim 11 above, and further in view of Benzing (DE 10 2005 015 859).
Regarding Claims 12 and 13, Gweon does not appear to disclose specific accessories for attachment to the vertical surface of the panels.  Benzing discloses the use of both a two-part bottle holder 7, 11 to retain a body and the neck of a bottle, as well as a flexible pocket 69 (see Fig. 8).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the specific, and well-known, accessories of Benzing on the structure of Gweon in order to have a more functional space that would retain varying items more efficiently.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLong and Gweon as applied to claim 1 above, and further in view of ordinary skill in the art.
Regarding Claim 17, Gweon discloses that the crossbar 40 in the vehicle is a multi-part cross bar device which is to configured as the user needs (see translation, page 7 of 15, 6" paragraph). One having ordinary skill in the art would readily recognize that the partition/crossbar could be adjusted to keep the panels open, closed, or partially between in order to accommodate the items to be transported.
Regarding Claim 18, the hinges 50 of Gweon are spring/torque hinges (see Fig. 18).

Allowable Subject Matter
Claim 19 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-81 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612